      Case: 3:20-cv-00118-MPM-DAS Doc #: 7 Filed: 06/17/20 1 of 1 PageID #: 24




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION


TAMARA BROWN                                                                            PLAINTIFF

VS.                                                           CIVIL NO. 3:20-CV-118-MPM-DAS

SMILE CENTER, et al,                                                                DEFENDANTS

                  ORDER ADOPTING REPORT AND RECOMMENDATION

       On consideration of the file and records in this action, the Court finds that the Report and

Recommendation of the United States Magistrate Judge dated May 8, 2020, was on that date duly

served by first class mail upon the plaintiff; that more than fourteen days have elapsed since service

of said Report and Recommendation; and that no objection thereto has been filed or served by the

plaintiff. The Court is of the opinion that the Report and Recommendation should be approved

and adopted as the opinion of the Court. It is, therefore,

       ORDERED:

       1. That the Report and Recommendation of the United States Magistrate Judge dated May

8, 2020, be, and it is hereby, approved and adopted, and that the proposed findings of fact and

conclusions of law are hereby, adopted as the findings of fact and conclusions of law of the Court.

       2. The plaintiff’s application to proceed in forma pauperis is denied. The plaintiff shall

pay the filing costs within fourteen days of this order. Should the plaintiff fail to pay the costs,

this action shall be dismissed without prejudice

       THIS the 17th day of June, 2020.

                                               /s/ MICHAEL P. MILLS
                                               UNITED STATES DISTRICT JUDGE
                                               NORTHERN DISTRICT OF MISSISSIPPI
